Citation Nr: 0325998	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability of the right hand.

2.  The propriety of the ratings assigned following the grant 
of service connection for bilateral pes planus:  
noncompensable, from September 16, 1998, and 10 percent from 
April 23, 1999.  

3.  Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for lumbar 
degenerative disc disease (DDD), currently evaluated as 20 
percent disabling.

5.  Entitlement to a compensable rating for a right knee 
disability.

6.  Entitlement to a compensable rating for a left knee 
disability.

7.  Entitlement to a compensable rating for a right ankle 
disability.

8.  Entitlement to a compensable rating for a left ankle 
disability.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

This appeal originally arose from a June 1999 rating action 
of the New York, New York RO that denied service connection 
for a neurological disability of the right hand, but granted 
service connection and assigned a noncompensable evaluation 
for bilateral pes planus from September 16, 1998.  A Notice 
of Disagreement (NOD) was received in June 1999, an a 
Statement of the Case (SOC) was issued in January 2000.  A 
Substantive Appeal was received in May 2000.

By rating action of July 2001, the RO increased the rating 
assigned for bilateral pes planus from 0 to 10 percent, 
effective April 23, 1999.  However, inasmuch as higher 
ratings are available for pes planus, and the veteran is 
presumed to seek the maximum available benefit, the matters 
of the propriety of the initial noncompensable rating 
assigned from September 16, 1998, and the 10 percent rating 
assigned from April 23, 1999 remain for appellate 
consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999); AB v. Brown, 6 Vet. App. 35 (1993).  Supplemental 
SOCs (SSOCs) were issued in July and October 2001, February 
2002, and May 2003.

In February 2002, the claims file was transferred from New 
York to the Columbia, South Carolina RO, reflecting the 
veteran's change of residence to that state.

This appeal also arises from an August 2002 rating action 
that denied a TDIU, for which a NOD was received in October 
2002, and a November 2002 rating action that denied ratings 
in excess of 30 percent for major depression and 20 percent 
for lumbar DDD, and compensable ratings for right and left 
knee and ankle disabilities.  A NOD was received in December 
2002, and a SOC was issued in May 2003.  A Substantive Appeal 
was received in June 2003. 


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See    38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board of Veterans' 
Appeals (Board) finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has 
not been accomplished.    

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims for increased ratings for major depression, lumbar 
DDD, and right and left knee and ankle disabilities currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any additional, pertinent medical evidence for which 
the veteran provides sufficient information, and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159.

The Board also finds that specific additional development of 
the claims on appeal is warranted.  In this regard, the Board 
notes that the VCAA requires the VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

By regulatory amendment effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of intervertebral disc syndrome (IVDS), as set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293; 67 
Fed. Reg. 54345-54349, August 22, 2002.  Thus, adjudication 
of the claim for an increased rating for lumbar spine DDD 
must involve consideration of both the former and revised 
applicable criteria, with due consideration given to the 
effective date of the change in criteria (see VAOPGCPREC 03-
00; 65 Fed. Reg. 33422 (2000)).  Although in this case the 
May 2003 SOC included citation to the former and revised 
criteria under DC 5293, medical findings responsive to the 
former and revised criteria are also needed to properly 
adjudicate the claim.  Hence, the RO should arrange for the 
veteran to undergo VA orthopedic and neurological evaluations 
for that purpose.  The veteran is hereby advised that failure 
to report for such scheduled examinations, without good 
cause, may well result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.   If the 
veteran does not report for any scheduled examination, the RO 
must obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination(s) sent to 
him and his attorney by the pertinent VA medical facility at 
which the examination is to take place.  

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this regard, the Board notes that the veteran has been 
treated at the VA Medical Center (VAMC) in Augusta, Georgia.  
The veteran also HAS stated that the Social Security 
Administration (SSA) has awarded him disability benefits.  
Thus, the RO must obtain and associate with the claims file 
all pertinent outstanding medical records from that VAMC from 
September 2002 to the present time, and a copy of the SSA 
decision awarding the veteran disability benefits together 
with all medical records underlying that determination.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.   The supplemental SOC (SSOC) issued to the 
veteran and his attorney that explains the bases for the RO's 
determinations must include citation to any additional legal 
authority considered, to specifically include the legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 an 
3.159 (2002). 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the 
Augusta, Georgia VAMC furnish copies of 
all records of medical treatment and 
evaluation of the veteran for all 
disabilities from September 2002 to the 
present time.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should request that the SSA 
furnish a copy of the decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  The RO 
should follow the procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.

3.  The RO should furnish the veteran and 
his attorney a letter notifying them of 
the VCAA and the duties to notify and 
assist imposed thereby, specifically as 
regards the claims for increased ratings 
for major depression, lumbar DDD, and 
right and left knee and ankle 
disabilities currently on appeal.  The 
letter should include a summary of the 
evidence currently of record (as well as 
that requested, but not yet received) 
that is pertinent to the claims, and 
specific notice as to the type of 
evidence necessary to substantiate those 
claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disabilities 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite him to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

4.  After the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
him and his attorney of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.
                    
5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological and orthopedic 
examinations of his back at an 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and the examination reports 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, together 
with the complete rationale for the 
comments and opinions expressed, in a 
printed (typewritten) report.  

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back - to specifically include 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He should also render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  He should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use of the low back; to the 
extent possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the low 
back.

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer opinions as 
to whether, over the last 12 months, the 
veteran experienced  "incapacitating 
episodes" due to lumbar DDD having a 
total duration of: at least 2 weeks but 
less than 4 weeks; at least 4 weeks but 
less than       6 weeks; or at least 6 
weeks (an "incapacitating episode" 
being a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician.). The doctor 
should also provide an opinion as to 
whether the degree of severity of 
veteran's lumbar DDD is more 
appropriately assessed as "moderate," 
with recurring attacks; "severe," with 
recurring attacks, with intermittent 
relief; or "pronounced," with little 
intermittent relief.    

6.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination(s) sent to him 
and his attorney by the pertinent VA 
medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, in adjudicating the claim for 
an increased rating for lumbar DDD, the 
RO should specifically consider the 
former and revised criteria under DC 
5293.

10.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
SSOC (to include citation to all 
additional legal authority considered-to 
specifically 38 C.F.R. §§ 3.102 and 
3.159-discussion of all pertinent 
evidence and legal authority considered, 
and clear reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and his 
attorney need take no action until otherwise notified, but 
they may furnish additional evidence and/or argument during 
the appropriate timeframe.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


